927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James E. ALEXANDER, Petitioner.
No. 90-8062.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.As Amended March 11, 1991.

On Petition for Writ of Mandamus.  (CA-89-752-R)
James E. Alexander, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James E. Alexander has filed a petition for a writ of mandamus directing the district court to grant an evidentiary hearing in his case brought under 28 U.S.C. Sec. 2255.  Alexander appears to be seeking relief from alleged delays in the district court's action regarding his case.


2
Since the time Alexander filed this petition for writ of mandamus, the district court issued a written order dismissing his habeas corpus petition on the merits.  Therefore, his petition for writ of mandamus is moot since action has been taken in his case and an evidentiary hearing would serve no purpose now that the case has been dismissed.  Should petitioner wish to challenge the proceedings in his habeas corpus action, he may do so through the available appeals process.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.